United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   _____________

                                   No. 96-3841EA
                                   _____________


Katherine Knight; North Little          *
Rock Classroom Teachers                 *
Association; Pulaski                    *
Association of Classroom                *
Teachers; Little Rock Classroom         *
Teachers Association; Ed                *
Bullington; and John Harrison,          * On Appeal from the United
                                        * States District Court
            Appellants,                 * for the Eastern District
                                        * of Arkansas.
     v.                                 *
                                        *
                                        *
Pulaski County Special                  *
School District,                        *
                                        *
            Appellee.                   *
                                   ___________

                   Submitted:       February 25, 1997

                          Filed:   May 1, 1997
                                   ___________

Before RICHARD S. ARNOLD, Chief Judge, HEANEY and WOLLMAN, Circuit Judges.
                                ___________


RICHARD S. ARNOLD, Chief Judge.


     In 1992, the long-running desegregation case involving the three
school districts in Pulaski County, Arkansas, was settled.        A consent
decree, embodying the agreement of all the parties, was entered on April
29, 1992.   Under this Court’s opinion in Little Rock School District v.
Pulaski County Special School District, 921
F.2d 1371 (8th Cir. 1990), the District Court was given the job of
monitoring the settlement agreement to ensure that all parties complied
with it.    The question presented in this case is whether the District Court
had the authority, as an aspect of this enforcement responsibility, to
forbid a strike by the teachers of the Pulaski County Special School
District.


     On August 19, 1996, the District’s teachers, represented by the
Pulaski Association of Classroom Teachers, went on strike.        Three days
later, on August 22, certain parents of PCSSD students filed suit in the
Chancery Court of Pulaski County, Arkansas, and sought a preliminary
injunction against the strike, alleging state-law grounds in support of
their request.    The next day, after a hearing on the motion, the Chancery
Court denied injunctive relief on the ground that no showing of irreparable
harm had been made.     Wilson v. Pulaski Ass’n of Classroom Teachers, No.
IJ96-5788 (slip op. Ark. Ch. Ct. Aug., 23, 1996).       Another hearing was
scheduled for September 19.     This state-court case is now pending before
the Supreme Court of Arkansas on PCSSD’s appeal.


     In the meantime, on August 27, the District itself made a motion in
the federal district court for injunctive relief against the strike.
School opened on August 28.     The District used teachers who were willing
to cross the picket line and others to staff its classrooms.    On that same
day, the District Court held a hearing on PCSSD’s motion.             At the
conclusion of the hearing, the Court ordered the teachers to return to work
on September 3.   The teachers complied with this order, and PCSSD’s schools
have been open ever since.
     At the heart of this case lies the question of the District Court’s
authority to enjoin the strike.    The teachers and their Union were parties
to the school-desegregation case, having been




                                     -2-
allowed to intervene.     See Little Rock School District v. Pulaski County
Special School District, 839 F.2d 1296, 1314-15 (8th Cir.), cert. denied,
488 U.S. 869 (1988).    Like all other parties, they agreed to the settlement
agreement embodied in the consent decree entered in 1992.               The difficulty
is that the settlement agreement says nothing about the teachers’ right to
strike.      The job of the District Court is to enforce the settlement
agreement.    But since the agreement is silent on the subject of a strike
by the teachers, the authority of the District Court to issue its order
must be found elsewhere, if at all.


     The fact that the case has been settled does not make the three
school    districts   involved   wards    of   the    Court.       They    are    not   in
receivership.     Except as provided in the settlement agreement, or by
reasonable implication therefrom, the rights and duties of the three school
districts and those with whom they do business, including employees and
organizations of employees, are governed by other applicable law, primarily
state law.     As we explained in 1988, a federal district court does have
remedial   authority,   in   necessary    cases,     to   modify   or     even   abrogate
agreements that perpetuate segregation or impede a desegregation plan.
Such action, however, can be taken only “after an evidentiary hearing and
upon a finding that the change is essential to the desegregation remedy,”
839 F.2d at 1315, unless, of course, the parties have agreed otherwise, an
event which, as we have explained, has not occurred in this case.
     It is suggested, though without much force, that the failure of PCSSD
to increase teachers’ salaries may be a violation of state law, Act 917 of
1995, Ark. Code. Ann. § 6-17-1001 (Michie 1995).          It is also suggested that
the collective-bargaining agreement between the teachers and PCSSD may, by
implication, forbid a strike, because the agreement contains certain
procedures for




                                         -3-
resolving disputes, including declaration of an impasse and factfinding by
some   neutral person.     These arguments have nothing to do with the
settlement agreement and depend on state law.   Likewise, the suggestion on
the other side that state law forbids strikes by public employees raises
no issue within the particular competence of the federal courts.     Because
this case has   been settled, the settlement agreement becomes, in a sense,
a particularization of federal law applicable to these parties.          The
jurisdiction of the District Court to enforce that agreement does not
include the authority to resolve other disputes among the parties or to
adjust their legal rights and responsibilities arising from other sources.
No   independent basis of jurisdiction has been suggested.         In these
circumstances, and especially in view of the fact that an earlier-filed
case is now pending in the state courts, we think it best to leave issues
of state law and contract interpretation to those courts.
       PCSSD argues that if it cannot hold school at all, it cannot carry
out the desegregation plan, and this is perhaps the most appealing argument
the school district has.   The trouble with the argument is that it proves
too much.   If, for example, the school district’s water bill were raised
to an exorbitant level, making it financially difficult or impossible to
operate, we do not think that the District Court, as an aspect of its
authority to monitor the settlement agreement, would have power to order
the utility furnishing the water ro reduce its rates.   No doubt the example
is an extreme one, but it makes the point.        The teachers, unlike the
putative water utility, are parties to the settlement agreement, but the
agreement does not address their right to strike.       Indeed, it refers to
existing collective-bargaining arrangements in such a way as to reinforce,
rather than abrogate, their effectiveness.      In addition, as a matter of
fact, the school district was not rendered inoperable by the strike, and
was making plans to open its doors




                                     -4-
without the help of the striking teachers when the District Court issued
its injunction.     The operation of the schools would unquestionably have
been impaired to some extent, but we do not think that the proof was
sufficiently striking to justify the action taken.          So long as the
settlement agreement is complied with, the school district must make its
own way through the ordinary difficulties of life as an employer.    Another
case would be presented if the teachers were to take action pointedly aimed
at interfering with desegregation as such (to use another extreme example
in order to make a point).


        Finally, and perhaps as an afterthought, the school district asserts
that the injunction against the strike can be upheld as a modification of
the settlement agreement.     The District Court of course has power, after
a proper showing, to modify the settlement agreement.        In theory, such
power could be exercised in such a way as to affect the rights of the
teachers.    This suggestion, however, is wholly foreign to the present case.
No one asked the District Court to modify the settlement agreement, it did
not say that it was modifying the agreement, and the agreement in fact
stands unmodified to this day.


        We understand the concerns that led the District Court to protect
PCSSD and its school children from the effects of a teachers’ strike.    But
we cannot agree that the settlement agreement, even by implication, took
away the right to strike, assuming such a right exists under state law, nor
can we find any other source of authority for the action the District Court
took.    The order granting an injunction against the teachers’ strike is
therefore


        Reversed.




                                     -5-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -6-